Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/26/2022 and IDS filed on 6/13/2022 and 9/13/2022. 
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,366,784. Although the claims at issue are not identical, they are not patentably distinct from each other because patented application recited method/controller that copy data for fuses base on header that correspond to the apparatus of the current application, wherein, it is apparent to operate the method of the patented application as an apparatus with controller in order to carry out the method of the patented application.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,853,309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented application recited method/controller/storage medium that copy data for fuses base on header that correspond to the apparatus of the current application, wherein, it is apparent to operate the method of the patented application as an apparatus with controller in order to carry out the method of the patented application.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorman et al. (U.S. Pub. No. 2016/0224451 A1).

As per claim 1, Gorman discloses:
 An apparatus, comprising: 
a controller configured to: identify a set of one or more fuse headers, wherein each fuse header of the set of one or more fuse headers comprises a fuse header registers (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0042]-[0050]);
identity subfield that includes an indication of whether fuse data associated with a respective fuse header is to be copied registers (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0041]-[0050] –[prior art go through the header, and determine if the correct data is located based on the header to  decompress and download to fuse bay (See Para [0027]) , the header include subfield (See Figure 3 & 4), the decompress of the data is based on the header and subfield  (See Para [0048]-[0049]) , and correct data to decompress is based on header , including the header name for match in order to decompress is considered as the identify as cited above]); and
copy fuse data from a set of fuses to a set of registers coupled with the set of fuses based at least in part on the fuse header identity subfields of the set of one or more fuse headers (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] – [prior art use header in order to direct data download/copying to fuse domains (registers) is considered as the copying]).


As per claim 2, Gorman discloses all of the features of claim 1 as discloses above wherein Gorman also discloses wherein the controller is further configured to: copy the fuse data from a first group of fuses associated with a first fuse header of the set of one or more fuse headers based at least in part on a value of a first fuse header identity subfield from the first fuse header (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050]).

As per claim 3, Gorman discloses all of the features of claim 2 as discloses above wherein Gorman also discloses wherein the value of the first fuse header identity subfield comprises a logic value of 1 (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0041]-[0050] –[prior art include header include subfield with representation in bits (See Para [0041]), therefore include the logic value as cited above). 

As per claim 4, Gorman discloses all of the features of claim 1 as discloses above wherein Gorman also discloses wherein the controller is further configured to: refrain from copying the fuse data from a second group of fuses associated with a second fuse header of the set of one or more fuse headers based at least in part on a value of a second fuse header identity subfield from the second fuse header (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] –[prior art determine data correct to copy, therefore does not copy data that does not correspond based on header as cited above]).

As per claim 5, Gorman discloses all of the features of claim 4 as discloses above wherein Gorman also discloses wherein the value of the second fuse header identity subfield comprises a logic value of 0 (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0041]-[0050] –[prior art include header include subfield with representation in bits (See Para [0041]), therefore include the logic value as cited above).

As per claim 6, Gorman discloses all of the features of claim 1 as discloses above wherein Gorman also discloses wherein each fuse header of the set of one or more fuse headers comprises a fuse count subfield that includes an indication of a quantity of fuses in a group of fuses associated with the respective fuse header to be copied (See Para [0027], i.e. counter, See Para [0036]-[0037], Para [0042]-[0043]).

As per claim 7, Gorman discloses all of the features of claim 6 as discloses above wherein Gorman also discloses wherein the fuse count subfield comprises an indication of an ending fuse address of the group of fuses (See Para [0023]-[0024], i.e. header address, See Para [0046]-[0049]).

As per claim 8, Gorman discloses all of the features of claim 6 as discloses above wherein Gorman also discloses wherein the controller if further configured to: increment a counter when copying the fuse data from the set of fuses; and terminate copying the fuse data for the group of fuses based at least in part on the quantity of fuses indicated by the fuse count subfield (See Para [0027], i.e. counter, See Para [0036]-[0037], Para [0042]-[0043]).

As per claim 9, Gorman discloses all of the features of claim 1 as discloses above wherein Gorman also discloses wherein the fuse header identity subfield is included in a same subfield as a skip option subfield, the skip option subfield indicating whether one or more fuses associated with the respective fuse header are to be skipped when copying the fuse data (See Para [0036]-[0037], i.e. skips any fuse domains).

As per claim 10, Gorman discloses:
 An apparatus, comprising: a controller configured to: identify a set of one or more subfields of a fuse header that are for mapping a set of fuses to a set of registers coupled with the set of fuses (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0042]-[0050]), 
wherein the set of one or more subfields comprises a start address subfield (See Para [0027]-[0030], i.e. fuse domain field…decompressed and downloaded to a particular fuse domain –[prior art include the fuse domain field, directed that the data correspond to a field domain is considered as the start address subfield]); and 
copy data from the set of fuses to the set of registers, wherein the data is copied beginning with a first register of the set of registers that is indicated by the start address subfield (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] –[prior art copy data into the field domain is considered as using the address , as the prior art copy the data to the corresponding fuse domain]).

As per claim 11, Gorman discloses all of the features of claim 10 as discloses above wherein Gorman also discloses wherein the start address subfield includes a register address that corresponds to the first register of the set of registers, and wherein the data is copied from a first fuse of the set of fuses to the first register based at least in part on the register address (See Para [0027]-[0030], i.e. fuse domain field…decompressed and downloaded to a particular fuse domain, See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050]).

As per claim 12, Gorman discloses all of the features of claim 11 as discloses above wherein Gorman also discloses wherein the register address indicates that the first register is preceded by one or more other registers in a fuseload order (See Para [0027]-[0030], i.e. fuse domain field…decompressed and downloaded to a particular fuse domain, See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] –[prior include plurality of fuse domain (registers) 32 and 34 (See Figure 1) ]).

As per claim 13, Gorman discloses all of the features of claim 12 as discloses above wherein Gorman also discloses wherein the controller is further configured to: skip the one or more other registers preceding the first register in the fuseload order based at least in part on the start address subfield of the start address subfield (See Para [0036]-[0037], i.e. skips any fuse domains).

As per claim 14, Gorman discloses all of the features of claim 11 as discloses above wherein Gorman also discloses wherein the set of one or more subfields comprises a fuse count subfield that indicates a quantity of fuses from the set of fuses, wherein the data is copied from the set of fuses based at least in part on the quantity of fuses (See Para [0027], i.e. counter, See Para [0036]-[0037], Para [0042]-[0043]).

As per claim 15, Gorman discloses all of the features of claim 14 as discloses above wherein Gorman also discloses wherein the controller is further configured to: stop copying the data after the data is copied from the quantity of fuses indicated by the fuse count subfield  (See Para [0024], i.e. end of the linked list, Para [0027], i.e. counter, See Para [0036]-[0037], Para [0042]-[0043], See Para [0048], i.e. process can end).

As per claim 16, Gorman discloses all of the features of claim 10 as discloses above wherein Gorman also discloses wherein the set of one or more subfields comprise a skip option subfield indicating whether one or more fuse addresses are to be skipped when copying the data, wherein copying the data is based at least in part on the skip option subfield (See Para [0036]-[0037], i.e. skips any fuse domains).

As per claim 17, Gorman discloses:
An apparatus, comprising: 
a controller configured to: identify a first skip option subfield of a first fuse header and a second skip option subfield of a second fuse header (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0041]-[0050] –[prior art go through the header, and determine if the correct data is located based on the header to  decompress and download to fuse bay (See Para [0027]) , the header include subfield (See Figure 3 & 4), the decompress of the data is based on the header and subfield  (See Para [0048]-[0049]) , and correct data to decompress is based on header , including the header name for match in order to decompress – therefore, it is apparent when header name does not match, the data is not copy, and considered skip]); and 
copy fuse data from a second fuse group associated with second fuse header based at least in part on a value of the first skip option subfield of the first fuse header (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] – [prior art use header in order to direct data download/copying to fuse domains (registers) is considered as the copying, matching header in order to copy, the header include next header address, therefore the second header processing is based on the first header]), 
wherein a first fuse group is skipped based at least in part on the value of the first skip option subfield (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0041]-[0050] –[prior art go through the header, and determine if the correct data is located based on the header to  decompress and download to fuse bay (See Para [0027]) , the header include subfield (See Figure 3 & 4), the decompress of the data is based on the header and subfield  (See Para [0048]-[0049]) , and correct data to decompress is based on header , including the header name for match in order to decompress – therefore, it is apparent when header name does not match, the data is not copy, and considered skip, teaching the skip option subfield]).

As per claim 18, Gorman discloses all of the features of claim 17 as discloses above wherein Gorman also discloses wherein the controller is further configured to: determine a fuseload order of a fuseload procedure based at least in part on the first skip option subfield and the second skip option subfield, wherein copying the fuse data is based at least in part on the fuseload order (See Para [0027]-[0030], i.e. fuse domain field…decompressed and downloaded to a particular fuse domain, See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 , See Para [0042]-[0050] –[prior include plurality of fuse domain (registers) 32 and 34 (See Figure 1) ]).

As per claim 19, Gorman discloses all of the features of claim 18 as discloses above wherein Gorman also discloses wherein the value of the second skip option subfield comprises a logic value of zero (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0041]-[0050] –[prior art include header include subfield with representation in bits (See Para [0041]), therefore include the logic value as cited above).

As per claim 20, Gorman discloses all of the features of claim 19 as discloses above wherein Gorman also discloses wherein the value of the first skip option subfield comprises a nonzero logic value (See Para [0023]-[0027], i.e. fuse domain identifier…data corresponds to…downloaded to corresponding fuse domains, See Para [0030]-[0041], i.e. fuse domain 1-N can be separate memory cores, See Figures 2-4 – See Para [0041]-[0050] –[prior art include header include subfield with representation in bits (See Para [0041]), therefore include the logic value as cited above).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/           Primary Examiner, Art Unit 2851